            Case 2:18-cv-01115-RSL Document 180 Filed 04/19/19 Page 1 of 3



 1                                                                  The Honorable Robert S. Lasnik

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9
     STATE OF WASHINGTON, et al.                       NO. 2:18-cv-01115-RSL
10
                           Plaintiffs,                 NOTICE OF WITHDRAWAL OF
11                                                     ATTORNEY
            v.
12
     UNITED STATES DEPARTMENT OF
13   STATE, et al.,

14                         Defendants.

15
            TO:            THE CLERK OF THE COURT
16
            AND TO:        ALL PARTIES OF RECORD
17
            PLEASE TAKE NOTICE that the State of Colorado, through the Office of the Colorado
18
     Attorney General, notifies this court and all parties of the withdrawal of Matthew D. Grove as
19
     counsel of record for the State of Colorado. Withdrawal is made in accordance with L.C.R.
20
     83.2(b)(3). Mr. Grove is no longer employed at the Office of the Colorado Attorney General,
21
     and his duties are being assumed by other members of the office. The State of Colorado will
22
     continue to be represented by the Office of the Colorado Attorney General in this matter through
23
     Grant T. Sullivan.
24

       NOTICE OF WITHDRAWAL OF                         1
       ATTORNEY

       NO. 2:18-cv-01115-RSL
         Case 2:18-cv-01115-RSL Document 180 Filed 04/19/19 Page 2 of 3



 1

 2
          Respectfully submitted this 19th day of April, 2019.
 3

 4
                                               PHILIP J. WEISER
 5                                             Attorney General
                                               /s/ Grant T. Sullivan
 6                                             GRANT T. SULLIVAN*
                                               Assistant Solicitor General
 7                                             Public Officials Unit
                                               State Services Section
 8                                             1300 Broadway, 10th Floor
                                               Denver, Colorado 80203
 9                                             (720) 508-6349
                                               Grant.Sullivan@coag.gov
10                                             *Counsel of Record

11
                                               /s/ Matthew D. Grove
                                               MATTHEW D. GROVE
12

13

14

15

16

17

18

19

20

21

22

23

24

     NOTICE OF WITHDRAWAL OF                         2
     ATTORNEY

     NO. 2:18-cv-01115-RSL
            Case 2:18-cv-01115-RSL Document 180 Filed 04/19/19 Page 3 of 3



 1                                  CERTIFICATE OF SERVICE

 2          I hereby certify that on April 19, 2019, I caused to be electronically filed the foregoing

 3   Notice of Withdrawal of Attorney with the Clerk of the Court using the CM/ECF system which

 4   causes parties who are registered ECF participants to be served by electronic means.

 5          Dated this 18th day of April, 2019, at Denver, Colorado.

 6
                                                /s/ Grant T. Sullivan
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

       NOTICE OF WITHDRAWAL OF                          3
       ATTORNEY

       NO. 2:18-cv-01115-RSL
